DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 7/5/22. Claims I and 13 have been amended. Claim 4 - 5 and 16 - 17 have been cancelled. Claims 6 – 15 are withdrawn due to a restriction requirement. Claims 1 - 3 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 7/5/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 13 – 15 are objected to because of the following informalities:  
Their claim identifiers  are recited as “Currently Amended” and “Previously Presented”. However, they should be labelled as “Withdrawn”. See Office Action of 3/3/22 for details.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the resin has a molecular weight of less than 10,000 or more than 12,000. Such broad limitation is indefinite and confusing, since less than 10,000 also includes 0, 1, 2, 3, 100, 1000, etc., which are not polymers and some are not even molecules, and greater than 12,000 goes to infinity wherein polymers cannot be grown to such weights and lengths.

Claim Rejections - 35 USC § 102/103
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAYAKAWA et al (US 2007/0099017)
Claims 1 and 2: HAYAKAWA discloses a polyester film comprising two layers (abstract, [0006]) [as claimed]. 
The film is used as labels on containers which also allows them to be recycled ([0002], [0004], [0009]). 
The polyester comprises a diol such as ethylene glycol and a dicarboxylic acid such as terephthalic acid ([0014]) [reading on the claimed diol and dicarboxylic acid].
Recycled polyesters can be used to make the film, wherein the amounts of recycled polyesters and virgin polyester between the first and the second layers are different ([0010], [0011]) [thus reading on the claimed first and second layers being different from each other]. Experiments 1-5 and Tables 1-2 show inner layers and outer layers comprising different diols and in different amounts [also reading on the claimed first and second layers being different from each other].
The dicarboxylic acid for either layer is selected from naphthalene which is advantageously used in order to reduce the high crystallinity of PET so as to secure heat shrinkage properties at low temperature and solvent adhesiveness ([0016], [0018]) [reading on the claimed PEN based resin]. Note that HAYAKAWA discloses four dicarboxylic acids to choose from. If genus is small, if one can at once envisage each member of the group, then it is anticipated In re Petering 301 F.2d 676, 681 (CCPA 1962). Alternatively, it would have been obvious to one of ordinary skill in the art to have chosen one of the acids from HAYAKAWA’s acids that would satisfactorily reduce the high crystallinity of the PET, since it has been determined that “When there is a design need to solve a problem… and there are finite number of identified, predictable solutions…, a person of ordinary skill has a good reason to pursue the known options… within his or her technical grasp.”  See Supreme Court’s decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007); and, The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297, (1945).
The film has a shrinkage rate of 40% or higher at 95oC (abstract, [0006], [0012]), with examples of 63%, 78%, etc. (table 3) [reading on claim 2].
HAYAKAWA’s film has an intrinsic viscosity of 0.62 dl/g or larger  or 0.72 dl/g or larger ([0008], [0020]) with examples of 0.605, 0.657, etc. (table 3) [reading on the claimed MW of greater than 12,000, noting that the present specification recites that the intrinsic viscosity is 0.6 – 1.0 dl/g – see paragraph [0096] of the present Published Application].
	The claims are drawn to a polyester film with an intended use of said polyester film to a process to regenerate it together with a container and to an intended use to a process of cutting and thermally treating the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
	This limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. HAYAKAWA’s film is inherently capable of the claimed intended uses since HAYAKAWA’s polyester film is believed to be substantially identical to the claimed polyester film, as detailed above, comprising at least 2 layers wherein one layer comprises a resin comprising a diol component and a dicarboxylic acid component and the other layer is a PEN-based resin, wherein the film has a heat shrinkage and molecular weight as claimed and, further, the film is applied onto containers. 
	An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 3: HAYAKAWA discloses excellent solvent adhesiveness ([0048], and shown as circles in table 3), but does not disclose a bonding force value for them. However, since HAYAKAWA discloses a substantially identical film as presently claimed comprising the claimed layers, with the claimed heat shrinkage and the claimed molecular weight, and produced by the same method of coextruding or coating, the bonding force is expected to be necessarily the same as claimed.

Claim Rejections - 35 USC § 103
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (KR 2017 0009003, using machine translation) alone and/or in view of HAYAKAWA et al (US 2007/0099017).
KIM discloses (see entire document) a multilayered film useful as film for integrally packaging various items and coating the same, or as labels on containers for beverages and medical supplies, wherein the film has a superior level of exfoliation ability (abstract, [0001], [0003]) [wherein exfoliating ability implies low clumping since the film can be removed easily from its substrate]. KIM also discloses that PET film is used as an easy to recycle label ([0004]) [also implying a low clumping fraction if cut with a PET container].
The multilayer film comprises a layer comprising a resin made of a diol component and dicarboxylic acid components comprising TPA and CHDM ([00154], [0015]) and a layer comprising a resin made of a dicarboxylic acid containing TPA and diol units comprises NPG, DEG and EG ([0016]) [thus reading on the claimed first layer comprising a diol component and a dicarboxylic acid components and the claimed first and second layers being different from each other]. Either one of the layers is a polyester comprising ethylene glycol and naphthalene dicarboxylic acids ([0026], [0028], [0034], [0036]) [reading on the claimed PEN-based resin].
The film has a shrinkage rate of 20-90% or of at least of 30% in the longitudinal direction upon thermal treatment of at 90oC for 10 seconds ([0057]) [reading on the claimed 30% or more of claim 2].
The peel force of the film is 100-2,000 gf with an organic solvent ([0058]), with an example of 1,251.7 gf ([0104], claim 7) [reading on the claimed 600 gf or more].

KIM discloses to adjust the melt extrusion temperature to achieve the desired molecular weight, wherein if the temperature is too low (less than Tm + 30oC), the viscosity increases too much and productivity decreases, while if the temperature is too high (exceeding Tm + 60oC), the molecular weight of the resin decreases due to depolymerization by thermal decomposition and oligomer problems may occur ([0051]), but is silent regarding a specific molecular weight. 
However:
 In light of KIM’s disclosure of adjusting the extrusion temperatures to achieve the desired molecular weight, one of ordinary skill in the art would have been motivated to vary the melt extrusion temperature through routine experimentation to arrive at a desired molecular weight that serves KIM’s stated objective of making a multilayer film that has excellent heat shrinkage rates, solvent adhesiveness and exfoliation ability that can be used for coating packages, as labels for containers, etc. (abstract), and have thus arrived at the claimed nearly unlimited molecular weight range with reasonable expectation of success.
In addition: 
It would have been obvious to one of ordinary skill in the art to have made KIM’s film having a molecular weight as taught by HAYAKAWA since KIM discloses to adjust the melt extrusion temperature to achieve the desired molecular weight in order to avoid a viscosity that is too high which decreases productivity and a molecular weight that is too low which causes oligomer problems, while HAYAKAWA discloses that a molecular eight/intrinsic viscosity range of 0.62 dl/g or larger  or 0.72 dl/g or larger results in films with the stated objective of a polyester film with excellent characteristics of heat-shrinkage and solvent adhesiveness for use as labels on containers, which is also KIM’s objective, wherein both references teach a film comprising at least two layers that are different from each other, one comprising the same polymer having a diol and dicarboxylic acid components and the other comprising PEN for use as labels on containers and having excellent heat shrinkage rates and solvent adhesiveness.

	The present claims are drawn to a polyester film with an intended use of said polyester film to a process to regenerate it together with a container and to an intended use to a process of cutting and thermally treating the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
This limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. KIM’s film is inherently capable of the claimed intended uses since KIM’s polyester film is believed to be substantially identical to the claimed polyester film, as detailed above, comprising at least 2 layers wherein one layer comprises a resin comprising a diol component and a dicarboxylic acid component and the other layer comprises a PEN-based resin, wherein the film has a heat shrinkage and bonding force as claimed and has a molecular weight that can be varied through routine experimentation and/or relied upon from HAYAKAWA’s disclosure, and further, the film is applied onto containers and has a superior level of exfoliation ability which implies low clumping. 
	An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al (US 2007/0099017) in view of KIM et al (KR 2017 0009003, using machine translation).
HAYAKAWA’s and KIM’s disclosures are discussed above and are incorporated herein by reference.
HAYAKAWA is silent regarding the bonding force of the film. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have HAYAKAWA’s film with a peel force as taught by KIM since KIM’s stated objective of making a multilayer film having the disclosed peel strength is to be used for coating packages, as labels for containers, etc., which is also HAYAMAKA’s disclosed use of the film, wherein both references teach a film comprising at least two layers that are different from each other, one comprising the same polymer having a diol and dicarboxylic acid components and the other comprising PEN to be used for coating packages or as labels for containers and having excellent characteristics of heat-shrinkage and solvent adhesiveness, and have thus arrived at the claimed film. 
One of ordinary skill in the art would also expect HAYAKAWA’s film to have the claimed clumping fraction since KIM discloses that such film disclosed by both references has a superior level of exfoliation ability and that film is used as an easy to recycle label, wherein exfoliating ability and easy to recycle label imply low clumping since the film can be removed easily from its substrate.

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. 

Applicant submits tables A and B to show unexpected results wherein a MW of less than 10,000 or more than 12,000 give a better clumping fraction of less than 8% and better bonding force of more than 600 gf when compared to a MW of 10,000-12,000, so that it cannot be said that the films of KIM and HAYAKAWA can achieve the claimed property in claim 1 of a clumping fraction of less than 8%.
Applicant’s argument has been considered but is not convincing:
(1) HAYAKAWA discloses the claimed molecular weight, namely of an intrinsic viscosity 0.62 or higher and also 0.72 or higher ([0008], [0020], examples), which read on the claimed MW of 12,000 or higher. This is also the intrinsic viscosity recited in the present specification of 0.6 – 1.0 dl/g – see paragraph [0096] of the present Published Application. HAYAKAWA therefore meets the MW of claim 1.
(2) As far as the bonding force of claim 3, although HAYAKAWA is silent on the bonding force, it would inherently have the claimed property, since HAYAKAWA’s film is substantially identical to the claimed film, having the claimed MW and being made of the claimed layers, and including having the claimed heat shrinkage rate of claim 2.
(3) In addition, HAYAKAWA in combination with KIM also meets the claimed bonding force, wherein both references are concerned with the same field of endeavor of making a film comprising of 2 or more layers that are different from each other, one comprising the same polymer having a diol and dicarboxylic acid components and the other comprising PEN, with the stated objective of making a polyester film with excellent characteristics of heat-shrinkage and solvent adhesiveness for use as labels on containers, wherein KIM discloses that such film has a bonding force of as high as 2,000 gf, with an example of 1,251.7 gf, reading on the claimed 600 gf or more.
(4) KIM discloses the claimed bonding force of claim 3. Although KIM is silent regarding  a MW of claim 1, KIM discloses to adjust the melt extrusion temperature to achieve the desired molecular weight in order to avoid a viscosity that is too high which decreases productivity and a molecular weight that is too low which causes oligomer problems, thus motivating a person of ordinary skill in the art to vary the MW that serves KIM’s stated objective of making a multilayer film that has excellent heat shrinkage rates, solvent adhesiveness and exfoliation ability that can be used for coating packages, as labels for containers, etc., and have thus arrived at the claimed nearly unlimited molecular weight range with reasonable expectation of success.
(5) Additionally, KIM in combination with HAYAKAWA reads on the claimed MW, wherein HAYAKAWA discloses a molecular weight/intrinsic viscosity range of 0.62 dl/g or larger or 0.72 dl/g or larger with the stated objective of a polyester film with excellent characteristics of heat-shrinkage and solvent adhesiveness for use as labels on containers, which is also KIM’s objective, wherein both references teach a film comprising at least two layers that are different from each other, one comprising the same polymer having a diol and dicarboxylic acid components and the other comprising PEN. 
(6) In light of the above, KIM and HAYAKAWA, alone and/or in combination also necessarily read on the intended use of cutting the claimed film together with a container to get a clumping fraction of 8% or less. An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.
(7) The showing is not commensurate in scope with the claims, as detailed below:
(a) The claimed MW ranges from less than 10,000, which includes a MW of  0, 1, 2, 3, 100, 1000, etc. which are not polymers, or even atoms,  to greater than 12,000 which includes a billion, a trillion, etc., which is not possible to create.
(b) There is no explanation in the present specification of why the clumping fraction and bonding force is good for any MW below 10,000 or above 12,000, in other words, basically any possible MW from an atom to infinity, with the exception of a very narrow  range of 10,000 – 12,000.
(c) The present specification also recites that the intrinsic viscosity is of 0.6 – 1.0 dl/g – see paragraph [0096] of the present Published Application. How does this exclude a MW of 10,000-12,000?
(d) The recited tables in the specification use only two MW: PEN1 (Z690 from GOO chemical company with a MW of 28,000) and PEN2 (Z760 from GOO chemical company with a MW of 3,000) and a combination of both when there are 3 layers in the  film. MW information was obtained from GOO chemical Co at  https://www.goo-chem.co.jp/english/product/pdf/pdf_water_02.pdf .
(e) Regarding the comparative examples 1 – 3 in tables A and B in the Remarks, C. ex.1 and C. ex. 2 do not contain PEN so they are relevant for a comparison with HAYAKAWA and KIM.
(f) Example 2 is the only example that can be compared with comparative example 3, given that both are made with the same first layer. However, ex.2 is made by co-extrusion but comparative ex. 3 is made by coating, so they cannot be compared. Looking at examples 1 and 2, coextrusion (example 2) gives better results both in terms of clumping fraction and bonding force.
(g) Even if Applicant’s comparative ex. 3 gives poor results in the bonding force of 480 gf, KIM discloses a bonding force of up to 2,000 gf, thus reading on the claimed greater than 600 gf. And, HAYAKAWA discloses the  claimed MW range. And both refences disclose the claimed make-up of the film and the claimed  heat shrinkage rate.
(h) Note is made that by looking at Applicant’s table, the best film is one that is made of only one layer and has no PEN layer since it gives the highest bonding force of all examples of 1,820 gf (see C. ex. 1).
(j) Claim 1 recites less than 10,000 or more than 12,000 for the MW, but the examples only use a MW of 28,000 and 3,000. Again, the showing is not commensurate in scope with the claim.

Applicant submit that KIM and HAYAKAWA are not concerned with the problem solved by the current invention; that both HAYAKAWA and KIM are concerned with forming heat-shrinkable polyester film; that Applicant has discovered a polyester film which allows to simplify the regeneration process by making it possible to cut the film and the container in flakes without first separating them by treating them at 200-220oC for 60-120 minutes, and wherein the clumping fraction is less than 8%.
Applicant’s argument has been considered but is not convincing:
	The present claims are drawn to a polyester film. 
	The claims are not directed to a composition comprising a polyester film attached to/wrapped around a polyester container.
	The claims are not directed to a process of cutting pieces of film attached to a container or heating it at certain temperatures for certain amount of time.
	The claims are drawn to a polyester film with an intended use of the polyester film to a process to regenerate it together with a container and to an intended use to a process to cut and thermally treat the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
Such limitation is given weight only to the extent that the film disclosed in the applied reference is capable of being used as such. Since both KIM’s and HAYAKAWA’s polyester films are believed to be substantially identical to the claimed polyester film, and further noting that their film is applied onto containers, their film is capable of the claimed intended use. Moreover, KIM discloses a superior level of exfoliation ability, which implies low clumping since the film can be removed easily from its substrate.
An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 
Regarding Applicant’s argument that HAYAKAWA and KIM are only concerned with forming heat-shrinkable polyester film, it is noted that the present application is also concerned with forming heat-shrinkable polyester film. For instance, instant claim 2 claims a heat shrinkage rate.
Since both HAYAKAWA and KIM are concerned with making heat-shrinkable film that is applied on polyester containers, as in the present invention, and since their film reads on the claimed film, a clumping fraction of less than 8% would result if they were to be cut together (film and container), with reasonable expectation of success.
Moreover, even if the motivation in the prior art may not be the same motivation as in the present invention, it is noted that obviousness is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with Applicant’s motivation. In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1996).
Note is made that Examples 1-5 and tables 1 and 2 of the present specification demonstrate low clumping when compared to a film made of only one layer.  Both HAYAKAWA and KIM, however, disclose a film made of two layers, as claimed, and the layers are made of the same materials as claimed, namely, one layer having a resin made of a diol component and a dicarboxylic acid component and one layer that is a PEN based resin, and wherein the film has the claimed heat shrinkage rate and bonding force. Thus, it is expected that if HAYAKAWA’s and KIM’s films are cut with the container into flakes and thermally treated at 200-220oC for 60-120 minutes, they would also have a clumping fraction of 8% or less, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765